UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6688


In Re:   JOHNNY MACK BROWN,

                Petitioner.




              On Petition for Writ of Habeas Corpus.
                       (3:94-cr-00027-JPJ-1)


Submitted:   August 21, 2012                 Decided:   August 29, 2012


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Johnny Mack Brown, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny Mack Brown filed a petition for an original

writ   of   habeas   corpus,      claiming       that    he   was    convicted       on    a

superseding    indictment,        rather       than   the     original      indictment.

This court ordinarily declines to entertain an original habeas

petition    filed    under   28    U.S.C.      § 2241    (2006),      and    this     case

provides no reason to depart from this general rule.                          Moreover,

we find that the interests of justice would not be served by

transferring the matter to the appropriate district court, see

28 U.S.C. § 1631 (2006); Fed. R. App. P. 22(a).

            Accordingly,      we    deny       Brown’s      motion    for     leave       to

proceed in forma pauperis and dismiss the petition.                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the   materials          before   the     court     and

argument would not aid the decisional process.

                                                                PETITION DISMISSED




                                           2